DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19, 20, 23, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. (US 2015/0324045 A1).
Re claim 15, Chi et al. discloses a method comprising forcibly flexing a first component (120) to conform to a curved surface of a first curved component (110); adhering (via 130) the first component (120) in a forcibly flexed configuration to the curved surface of the first curved 
Re claims 16 and 17, Chi et al. discloses the method wherein the curved surface comprises a concave surface (Figs. 1A-F) or a convex surface (Figs. 2A-F).
Re claims 19 and 20, Chi et al. discloses the method wherein forcibly flexing the first component (120) to the curved surface of the first curved component comprises successively flexing increasingly distal portions of the first component to increasingly distal portions of the first curved component (Fig. 1D, ref. 220).  In this case, distal portions can be portions of the first component and the curved surface on the left side. Chi et al. also discloses the device wherein successively flexing increasingly distal portions of the first component to increasingly distal portions of the first curved component comprises successively pressing together the increasingly distal portions of the first component and the increasingly distal portions of the first curved component in a direction parallel to the respective local normal of the increasingly distal portions of the first curved component (Fig. 1D).

Re claim 29, Chi et al. discloses the method wherein the first curved component (110) is deformable under the pressing action of a user finger (paragraph 0030).
Re claim 30, Chi et al. discloses a method comprising forcibly flexing a first component (120) to conform to a curved surface of a curved component; and adhering (via 130) the first component in a forcibly flexed configured to the curved surface of the curved component, wherein forcibly flexing the first component to the curved surface of the curved component comprises successively pressing together increasingly distal portions of the first component and respectively increasingly distal portions of the curved component in a pressing direction parallel to the respective local normal of the increasingly distal portions of the curved component (Fig. 1D).  In this case, distal portions can be portions of the first component and the curved surface on the left side.


Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momma et al. (US 2013/0161684 A1).
Re claim 31, Momma et al. discloses a device comprising subjecting an outer component (110) to one or more surface treatments in a flat configuration (paragraph 0069); converting the natural configuration of the outer component to a curved configuration (Fig. 2A); and laminating one or more other display device components (125) to the other component in the curved configuration.
Re claim 32, Momma et al. discloses the device wherein the surface treatments comprises applying one or more coatings to a surface of the outer component and/or printing a surface of the outer component (paragraph 0069). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. in view of Park et al. (US 2017/0153494 A1).
Chi et al. does not disclose the method wherein the curved surface comprises a combination of one or more concave portions and one or more convex portions.
Park et al. discloses a method comprising one or more concave portions and one or more convex portions (Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the curved surface comprises a . 

Claims 21, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. in view of Hirakata et al. (US 2014/0045283 A1).
Chi et al. does not disclose the method comprising forcibly flexing the display device to conform to a curved surface of a second curved component having a smaller radius of curvature than the first support component, wherein the second curved component is a cylindrical component, and the display device is laminated to the second curved component so as to extend substantially 360 degrees around the second curved component, further comprising forcibly flexing the display device to conform a concave inner surface of the display device to a convex outer surface of a second curved component, the convex out surfacing having a smaller radius of curvature than the concave inner surface.
Hirakata et al. discloses a method in which a display device conforms to a wrist (Fig. (9B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method such that the display device conform to a curved surface of a second curved component having a smaller radius of curvature than the first support component, wherein the second curved component is a cylindrical component, and the display device is laminated to the second curved component so as to extend substantially 360 degrees around the second curved component since one would be motivated to obtain a wrist-band display device (paragraph 0166). The device (7100) identified as a wrist-band-type display .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momma et al. in view of Chi et al.
Momma et al. does not disclose the method wherein the converting comprises thermoforming.
Chi et al. discloses a method wherein converting comprises thermoforming (paragraph 0028).
.  

Allowable Subject Matter
Claims 24, 25, 27 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 24) the method according to claim 15, further comprising forcibly flexing a first polariser component to conform to the curved surface of the first curved component and adhering the first polariser sheet in the forcibly flexed configuration to the curved surface of the first curved component; forcibly flexing a liquid crystal display cell component to conform to a curved surface of the first polariser component; adhering the liquid crystal display cell component in the forcibly flexed configuration to the curved surface of the first polariser component; forcibly flexing a second polariser component to conform to a curved surface of the liquid crystal display cell component; and adhering the second polariser sheet in the forcibly flexed configuration to the curved surface of the liquid crystal display cell component; claim 25) the method according to claim 19, wherein successively flexing increasingly distal portions of the first component to increasingly distal portions of the first curved component comprises:
claim 27) the method according to claim 26, wherein the second curved component defines a through hole extending from the convex outer surface to an interior of the second curved component; and wherein forcibly flexing the display device to conform the concave inner surface of the display device to the convex outer surface of a second curved component is done after passing connectors of the display device through the through hole, and thereafter providing mechanical support in the region of the through hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/RICHARD H KIM/Primary Examiner, Art Unit 2871